DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,662,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 27-48 are under consideration.

Reasons for Allowance
The previous reasons for allowance presented in the Non-Final Rejection, mailed on 03/22/2021, are copied below for convenience. Also, additional comments with new references are added below for completeness.
Reasons for Allowance copied from Non-Final Rejection mailed on 03/22/2021
a thorough search of pertinent prior art did not locate a teaching or suggestion for method/system for reacting a hydrocarbon with CO2 to make olefins said method/system also comprises passing the reaction product stream through the following steps/units: i) passing the 
The soft-oxidation of hydrocarbons (e.g. ethylbenzene) with CO2 is disclosed by Schwint et al. (US 2009/0318743). Styrene is made by the oxydehydrogenation of ethylbenzene with CO2 said CO2  is heated and recycled (Fig. 1 labels 36, 42 and 50 [0051]-[0053]). The effluent from the reactor is cooled to a temperature of 100-150 °C ([0054]) and the styrene is condensed out. Further condensation of condensables including water is also suggested ([0055] and Fig. 2 label 65). The recycle gas, after being partially de-watered, is compressed, further cooled and dehydrated and then recycled (Fig. 3 label 56, 100, 76, 78, 115, 125, 86 and 12 and discussion in 0056] -[0061]). Note that the recycle gas stream is heated and recycled and wherein the recycle stream comprises mainly CO2 (Fig. 1 label 12 and discussion in [0044]). The differences between this reference and the instant claims is 1) compressing the reaction product stream to a pressure of at least 20 bar and 2) separating carbon dioxide from the reaction product stream in a separation unit to provide an upgraded stream comprising the one or more olefins. Schwint separates the product styrene from the offgas before carbon dioxide is separated from the water. 
Also, the oxydehydrogenation of ethylbenzene with both CO2 and O2 to make styrene is disclosed by Arnold (US 2009/0312589, [0011]-[0014] and [0021]). The ratio of hydrocarbon (ethylbenzene) to CO2 can be in the range of 0.1-10 ([0044]). The effluent from the reaction is directed to a separation section to obtain the following portions: a product stream, unreacted 2. The offgas is compressed and then exposed to oxidation to react CO to CO2 and then recycled back to the reactor ([0017]). The offgas can also be compressed, separated from water and hydrogen, and then fed to an oxidizer to react carbon monoxide to carbon dioxide ([0018]). Other ways to treat the offgas comprise water-gas shift reaction ([0019]) and CO2 adsorption or absorption ([0020]). Referring to Fig. 1, the oxydehydrogenation effluent 14 is cooled and the styrene product is collected as 22 ([0041]-[0042]); the offgas stream 16 is fed to offgas section 40 to separate and recycle of CO2 ([0042]). This reference is silent about removing water present in the reaction product stream; compressing the reaction product stream to a pressure of at least 20 bar; and separating carbon dioxide from the reaction product stream in a separation unit to provide an upgraded stream comprising the one or more olefins. Here again, Arnold is suggesting that the olefin (styrene) is separated before the separation of water and about the compression to 20 bar before the separation of CO2 from the styrene/olefin.
Regarding the separation of CO2 and water from oxidative coupling reactions, Sarsani (US 2017/0137355; cited in the IDS) teaches an oxidative coupling of methane with oxygen unit that is coupled with an ethane cracker; the product is compressed and the water and CO2 are removed (Fig. 1 and related discussion in [0026]-[0035]). Sarsani is silent about at least reacting CO2 at stoichiometric excess with the hydrocarbon to make the olefin, about removing water in gas/liquid separation before compression to 20 bar with a compressor, and about the additional step for separation of CO2 in the separation unit that is performed after compression or the compressor ( as recited in steps ii-iv above). 
2 (Fig. 2 labels 202, 206 and 208; Fig. 4 labels 206, 208, 402 and 404 related discussion in [0114], [0120]-[0121]). Weinberger is silent about at least providing CO2 in excess of stoichiometric amount required for the reaction with the hydrocarbon, about removing the water before compressing, and about the pressure of  the effluent being at least 20 bar (note that 200 psi = 13.8 bar).   
The soft-oxidation of hydrocarbons (e.g. ethylbenzene) with CO2 is disclosed by US 2009/0318743 and US 2009/0312589).  however, these references do not teach or suggest ii) removing water and optionally any further condensates present in the reaction product stream; iii) compressing the reaction product stream to a pressure of at least 20 bar; and iv) separating carbon dioxide from the reaction product stream in a separation unit to provide an upgraded stream comprising the one or more olefins.
Additional Comments Regarding the Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for a method or system directed to the separation of a stream that comprises CO2, water and olefin (i.e. similar in composition to the claimed reaction product stream) by the following steps: withdrawing heat from the reaction product stream, removing water for the cooled reaction product stream, compressing the reaction product stream to a 
Alekseev et al. (US 2019/0003708) teaches a method comprising cooling an effluent from oxyfuel combustion in a condenser, removing water from the effluent stream, compressing the effluent and separating carbon dioxide said carbon dioxide being recycled to the oxyfuel combustion process. Alekseev is silent about the presence of olefin produced from the reaction of a hydrocarbon with CO2 in the presence of a catalyst to produce the olefin, as recited in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772